 

Case 1:21-mj-00590-GMH Document5 Filed 09/03/21 Page 1 of 1

AO 442 (Rev. LI/I1} Arest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

" } Case: 1:21-mj-00590
TAQUAN CANARTE ) Assigned To : Harvey, G. Michael
) Assign. Date : 9/3/2021
Description: Complaint w/ Arrest Warrant
Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) TAQUAN CANARTE_ _ — _ _ — -_
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment O Superseding Indictment © Information © Superseding Information & Complaint
1 Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 922(n) - ILLEGAL RECEIPT OF A FIREARM BY A PERSON UNDER INDICTMENT:
D.C. Code §§ 22-2801, 22-4502(a) - ROBBERY WHILE ARMED;
D.C, Code §§ 22-402, 22-4502(a) - ASSAULT WITH A DANGEROUS WEAPON WHILE ARMED

Digitally signed by
(lll

G. Michael Harvey
Kf “ Date: 2021.09.03
09/03/2021 ~ 13:35:11 -04'00'
Issuing officer's signature

 

Date:

City and state: WASHINGTON, DC G. MICHAEL HARVEY, U.S. MAGISTRATE JUDGE

Printed name and title

 

Return

 

it i a j
This warrant was vein (date) O'Y 05/. AQ | , and the person was arrested on (dare) O Ye 03/ 202

at (city and state) Washing A :
Arresting officer's signature

Stevan Caldvelt G0

Printed name and title

 

 
